         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JIMI ROSE,                                :
                                          :
                        Plaintiff,        :
                                          :
            v.                            :                         No. 5:20-cv-06334
                                          :
MATTRESS FIRM, INC. and                   :
JOHN ECK,                                 :
                                           :
                        Defendants.       :
__________________________________________

                                         OPINION

Defendants’ Motion to Dismiss Plaintiff’s Complaint and to Strike Certain Language from
                        the Complaint, ECF No. 6—GRANTED

Joseph F. Leeson, Jr.                                                         February 23, 2021
United States District Judge

I.     INTRODUCTION

       Pro se Plaintiff Jimi Rose commenced this action in the Lehigh County Court of

Common Pleas against Mattress Firm, Inc., and its CEO, John Eck. Rose’s claims, while

difficult to discern, stem from alleged defects in a mattress that was purchased from Mattress

Firm, Inc. for him as a gift by friends. Defendants removed the case to this Court on grounds of

diversity jurisdiction, and now move to dismiss the Complaint. They also move to strike certain

passages from the Complaint as immaterial, impertinent, and scandalous. For the reasons set

forth below, Defendants’ motion to dismiss, as well as their motion to strike, are granted. Rose’s

Complaint is dismissed with prejudice.




                                                1
                                             022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 2 of 21




II.    BACKGROUND

       A.     Facts Alleged in the Complaint 1

       The Court takes the following allegations verbatim from Rose’s Complaint. The Court

declines to credit by way of reproduction those portions of Rose’s Complaint that contain

impertinent, scandalous, and patently inappropriate assertions directed at Defendants—of which

there are several. With those omissions, Rose avers as follows:

       1. On or around the 11th day of July, 2020 Plaintiff's friends purchased a mattress
       and a base from Mattress Firm as a gift to the Plaintiff.

       2. Several days later, the delivery men delivered what was supposed to be an extra
       firm mattress and an electronic base. When the gentlemen who brought the mattress
       to the Plaintiff's home looked like they were very unclean people.

       3. Plaintiff does not know the exact date the mattress was delivered but,
       approximately a week and a half after the Plaintiff got the mattress and base, the
       electric plug which was plugged into the wall which controlled the base and vibrator
       started to smoke.

       4. It was at this time the Plaintiff contacted his electrician because the prongs from
       the cord has burned into the outlet.

       5. Plaintiff contacted Kim who sold the Plaintiff's friends the mattress for the
       Plaintiff as a gift. Kim informed the Plaintiff that she would talk to her boss about
       the base and that the boss would know what to do. Approximately a week later,
       Plaintiff received a call from Kim’s boss who told the Plaintiff she would refund
       the Plaintiff’s money for the base which she did.

       6. The Plaintiff reached out personally to Defendant Eck and asked him to refund
       all the money for the Mattress because, the Mattress had bugs in it and the Plaintiff
       had to remove the Mattress from the bedroom to the garage so that the Mattress
       could be fumigated.


1
         These allegations are accepted as true, with all reasonable inferences drawn in Rose’s
favor. See Lundy v. Monroe Cty. Dist. Attorney’s Office, No. 3:17-CV-2255, 2017 WL 9362911,
at *1 (M.D. Pa. Dec. 11, 2017), report and recommendation adopted, 2018 WL 2219033 (M.D.
Pa. May 15, 2018). Additionally, courts have an obligation to construe the filings of pro se
litigants liberally. Giles v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009). However, neither
conclusory assertions nor legal contentions need be considered by the Court in determining the
viability of Rose’s claims. See Brown v. Kaiser Found. Health Plan of Mid-Atl. States, Inc., No.
1:19-CV-1190, 2019 WL 7281928, at *2 (M.D. Pa. Dec. 27, 2019).
                                                 2
                                              022321
  Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 3 of 21




7. After 2 weeks of the mattress sitting in the garage and being sprayed 2 or 3 times
a week, the Plaintiff then moved the mattress back to his bedroom. It was at this
time the Plaintiff noticed that the mattress was a defective mattress because, the
mattress did not lay flat; it was always a dip in the middle of the mattress which
brought excruciating pain to the Plaintiff’s back.

8. There was always a dip in the bed that never went away. Plaintiff will attach a
picture of how the mattress is designed. One thing is a fact the mattress is not an
extra firm mattress.

9. All the Plaintiff wanted to do is get his money back and go to a legitimate
mattress place and get himself a good mattress and get what he paid for. He asked
the President, Defendant Eck, to return his funds. Since the Defendant refused to
return the Plaintiff’s funds, let us bring the mattress to a Jury and let the Jury see
the mattress and how defective it is.

10. This matter should have been settled over a month ago . . . .

11. The mattress does not lie and, the mattress is not fit for human use. Plaintiff
wants the Court and the Jury to see that the mattress has a bunch of ripples and, no
human being should be forced to lay on a mattress that causes severe injury to the
back.

12. Defendants could have resolved this matter by just giving Plaintiff his money
back. Now, the Plaintiff wants double his money back for all the aggravation that
Defendants put the Plaintiff through in the name of greed.

                                       *   *   *

14. If Defendants do not want to pay the Plaintiff for his injuries and suffering then
this matter must be set for Trial so that a Jury can see the deliberate, willful and
intentional negligence of the Defendants.

15. Plaintiff cannot sleep on the bed because, it causes Plaintiff’s back to be sore
and there are too many lumps on the mattress. The mattress is causing Plaintiff
severe injury. Whereas, the Plaintiff, when he gets out of bed, he can barely walk
because, the mattress acts like it has a mind of its own on how to destroy those who
lay on it.

16. The Plaintiff asked the CEO to resolve this matter, they gave the Plaintiff $600
or $700 for the base but, fell short when it came time to refunding the money for
the mattress. The CEO was given every opportunity to correct his illegal business
practices.

                                       *   *   *

                                          3
                                       022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 4 of 21




       18. Plaintiff will extend this Complaint in the event the CEO does not want to give
       him all his money back.

       Wherefore, Plaintiff prays that this Honorable Court will enter Judgment for the
       Plaintiff and against Defendant John Eck . . . in excess of $100,000 nominal and
       $100,000 punitive damages for Unfair and Unlawful Business Practices and against
       Defendant Mattress Firm in excess of $100,000 nominal and $100,000 punitive
       damages for Unfair and Unlawful Business Practices.

Rose’s Complaint (“Compl.”), ECF No. 1.

       Rose does not state what causes of action he is attempting to pursue based on these

allegations.

       B.      Procedural Background

       Rose commenced this action in the Lehigh County Court of Common Pleas on or about

November 6, 2020. See ECF No. 1. Defendants removed the case to this Court on December

16, 2020. See id. They filed their motion to dismiss shortly thereafter on December 23, 2020.

See ECF No. 6.

       A letter from Rose to the Court was docketed on January 11, 2021, in which Rose

expresses his desire to settle this case and the efforts he has made towards that purpose. See ECF

No. 8. Rose next filed a motion, docketed on January 22, 2021, to strike Defendants’ motion to

dismiss for their alleged failure to conference the matter with him prior to filing the motion. See

ECF No. 11. On January 26, 2021, the Court issued an Order directing Rose to respond to the

pending motion to dismiss. See ECF No. 10. That same day, two filings of Rose’s were

docketed: a “letter” from Rose apparently directed to opposing counsel, expressing Rose’s

displeasure with Defendants’ failure to settle this case on terms Rose finds appropriate and

stating what he believes to be fair settlement terms, see ECF No. 9; as well as Rose’s response to

Defendants’ motion to dismiss, see ECF No. 12. The next day, January 27, 2021, the Court



                                                 4
                                              022321
           Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 5 of 21




issued an Order formally denying Rose’s motion to strike Defendants’ motion to dismiss. See

ECF No. 13.

          Another letter from Rose to opposing counsel regarding settlement was docketed on

February 8, 2021. See ECF No. 15. Also docketed on February 8, 2021, was a filing by Rose

titled “Motion to Clarify the Record with Undisputed Facts / Constitutional Notation Pursuant to

the 1st Amendment.” See ECF No. 16. This “motion”—which contained seemingly random

legal citations, reassertions of Rose’s allegations against Defendants, references to settlement

efforts, and ad hominem attacks—was denied in an Order issued on February 10, 2021. See ECF

No. 17.

          On February 16, 2021, an additional motion by Rose was docketed, this one titled

“Motion to Withdraw Any Frivolous Argument or Contentions that this Honorable Court has

Already Formed an Opinion About. This Motion Supersedes any and all Motions Previously

Filed by the Plaintiff in these Pleadings.” See ECF No. 18. On February 22, 2021, another

motion by Rose was docketed, this one titled “Motion to be Treated like a Human Being And

Motion to Forgive Plaintiff for Being an American with a Handicap.” See ECF No. 19. These

two most recent “motions”—the purposes of which are not at all clear—remain pending.

III.      LEGAL STANDARDS & APPLICABLE LAW

          Defendants move for dismissal on three grounds: (1) Rose’s failure to comply with the

relevant rules regarding sufficient service of process; (2) an absence of personal jurisdiction over

Defendant John Eck; and (3) Rose’s failure to state any viable claim upon which relief can be

granted. Because, as explained below, the Court finds that dismissal is appropriate on grounds




                                                 5
                                              022321
           Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 6 of 21




(2) and (3), the Court does not address Defendants’ arguments regarding service of process, as

that issue is moot. 2

        A.      Legal Standard: Motions Under Federal Rule of Civil Procedure 12(b)(2)

        A motion to dismiss a pleading for lack of personal jurisdiction is properly raised under

Federal Rule of Civil Procedure 12(b)(2). A Rule 12(b)(2) motion “is inherently a matter which

requires resolution of factual issues outside the pleadings, i.e. whether in personam jurisdiction

actually lies.” Patterson by Patterson v. F.B.I., 893 F.2d 595, 603 (3d Cir. 1990). Where a

defendant challenges the existence of personal jurisdiction, the plaintiff bears the burden of

making a prima facie showing that jurisdiction exists. Aetna Inc. v. Insys Therapeutics, Inc., 324

F. Supp. 3d 541, 550 (E.D. Pa. 2018) (citing O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312,

316 (3d Cir. 2007)); Action Mfg. Co. v. Simon Wrecking Co., 375 F. Supp. 2d 411, 418 (E.D. Pa.

2005). “The plaintiff meets this burden by ‘establishing with reasonable particularity sufficient

contacts between the defendant and the forum state to support jurisdiction.’” Hepp v. Facebook,

Inc., No. CV 19-4034, 2020 WL 4437036, at *3 (E.D. Pa. Aug. 3, 2020) (quoting Provident Nat'l

Bank v. California Fed. Sav. & Loan Assoc., 819 F.2d 434, 437 (3d Cir. 1987)). A plaintiff may

not “rely on the bare pleadings alone in order to withstand a defendant’s . . . motion to dismiss

for lack of personal jurisdiction.” Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61,

66 n.9 (3d Cir. 1984). “Instead, the ‘plaintiff must respond with actual proofs, not mere

allegations.” Hepp, 2020 WL 4437036, at *3 (quoting Time Share Vacation Club, 735 F.2d at

66 n.9).




2
        See, e.g., Roark v. Buckworth, No. CV 20-1150, 2020 WL 6743018, at *5 (D. Del. Nov.
17, 2020) (finding as moot a motion for dismissal under Rule 12(b)(5) where plaintiff failed to
state a viable claim and defendant’s motion to dismiss under Rule 12(b)(6) was granted).

                                                 6
                                              022321
          Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 7 of 21




        In responding to a challenge to personal jurisdiction, “plaintiff[s] [are] entitled to have

[their] allegations taken as true and all factual disputes drawn in [their] favor.” Miller Yacht

Sales, Inc., v. Smith, 384 F.3d 93, 97 (3d Cir. 2004). Where a court reviewing a Rule 12(b)(2)

motion declines to hold an evidentiary hearing, “the Court is bound only to consider Plaintiff's

Complaint and supporting evidence.” Laverty v. Cox Enterprises, Inc., No. CV18-1323, 2019

WL 351905, at *1 (D.N.J. Jan. 29, 2019) (citing O'Connor, 496 F.3d at 316). That is to say,

where a district court declines to “hold an evidentiary hearing . . . plaintiff[s] need only establish

a prima facie case of personal jurisdiction.” O'Connor, 496 F.3d at 316 (quoting Miller Yacht

Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004)).

        B.      Legal Principles: Personal Jurisdiction

        Federal Rule of Civil Procedure 4(k) provides that personal jurisdiction in a United States

District Court is established in accordance with the law of the state in which the District Court

sits. See FED. R. CIV. P. 4(k)(1)(A) (“Serving a summons or filing a waiver of service establishes

personal jurisdiction over a defendant: (A) who is subject to the jurisdiction of a court of general

jurisdiction in the state where the district court is located . . . .”); see also O'Connor, 496 F.3d at

316. This Court therefore looks to the law of Pennsylvania, and Pennsylvania’s long-arm statute

in particular, to determine whether Rose can establish the existence of personal jurisdiction over

John Eck.

        Pennsylvania’s long-arm statute provides that “the jurisdiction of the tribunals of this

Commonwealth shall extend . . . to the fullest extent allowed under the Constitution of the

United States and may be based on the most minimum contact with this Commonwealth allowed

under the Constitution of the United States.” 42 PA. CONS. STAT. § 5322(b); Mellon Bank (E.)

PSFS, Nat. Ass'n v. Farino, 960 F.2d 1217, 1221 (3d Cir. 1992) (“The Pennsylvania [long-arm]



                                                   7
                                                022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 8 of 21




statute permits the courts of that state to exercise personal jurisdiction over nonresident

defendants to the constitutional limits of the due process clause of the fourteenth amendment.”).

“Accordingly, in determining whether personal jurisdiction exists,” this Court must ask

“whether, under the Due Process Clause [of the Fourteenth Amendment], the defendant has

‘certain minimum contacts with . . . [Pennsylvania] such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice.’” O'Connor, 496 F.3d at 316-17

(quoting Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       “These basic due process principles are reflected in the two recognized types of personal

jurisdiction”—specific jurisdiction and general jurisdiction. Marten v. Godwin, 499 F.3d 290,

296 (3d Cir. 2007). For Rose’s suit to proceed against John Eck, this Court must be able to

exercise one of these forms of personal jurisdiction over him.

       A court may exercise specific jurisdiction where a “plaintiff’s claim arise[s] from the

defendant’s contacts with the forum in which the court sits.” Hepp, 2020 WL 4437036, at *3.

(citing Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 413-14 (1984));

Marten, 499 F.3d at 296 (“Specific jurisdiction exists when the claim arises from or relates to

conduct purposely directed at the forum state.”). The Third Circuit has outlined a three-part

inquiry to determine whether specific jurisdiction exists:

       First, the defendant must have “‘purposefully directed’ his activities” at the forum.
       Burger King Corp. v. Rudzewicz, 471 U.S. 472 (1985) (quoting Keeton v. Hustler
       Magazine, Inc., 465 U.S. 770, 774 (1984)). Second, the plaintiff's claim must “arise
       out of or relate to” at least one of those specific activities. Helicopteros, 466 U.S.
       at 414. Third, courts may consider additional factors to ensure that the assertion of
       jurisdiction otherwise “comport[s] with ‘fair play and substantial justice.’” Burger
       King, 471 U.S. at 476 (quoting Int'l Shoe, 326 U.S. at 320).

Marten, 499 F.3d at 296. To satisfy the first element of the inquiry, “[t]here must be a deliberate

targeting of the forum . . . . Moreover, the defendant must have purposefully avail[ed] itself of



                                                 8
                                              022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 9 of 21




the privilege of conducting activities within the forum.” Lutz v. Rakuten, Inc., 376 F. Supp. 3d

455, 463-64 (E.D. Pa. 2019) (internal quotation marks and citations omitted). With respect to the

second element of the inquiry, the “analysis should hew closely to the reciprocity principle upon

which specific jurisdiction rests”—that is, the relatedness between the benefits and obligations a

forum state’s law extends to an out-of-state defendant as a result of conduct directed at the forum

state. Id. at 464 (quoting O'Connor, 496 F.3d at 323). When the first two elements of the

inquiry are satisfied, the existence of minimum contacts is established, making “jurisdiction

presumptively constitutional.” O'Connor, 496 F.3d at 324. In this circumstance, exercising

jurisdiction comports with “traditional notions of fair play and substantial justice,” and a

“defendant ‘must present a compelling case that the presence of some other considerations would

render jurisdiction unreasonable.’” Id. (quoting Burger King, 471 U.S. at 477).

       For general jurisdiction to exist, the Court’s inquiry is whether a defendant’s “affiliations

with the [forum] State are so continuous and systemic as to render [him] essentially at home in

the forum State.” Lutz, 571 U.S. at 137 (quoting Daimler AG v. Bauman, 571 U.S. 117, 137

(2014)). “For an individual, the paradigm forum for the exercise of general jurisdiction is the

individual's domicile.” Tann v. U.S. Steel Corp., No. CIV.A. 15-3, 2015 WL 3609913, at *4

(W.D. Pa. June 8, 2015) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 924 (2011)). General jurisdiction may be found to exist whether or not a defendant’s

contacts with a forum state are related to the plaintiff's cause of action. 3 Metcalfe v. Renaissance

Marine, Inc., 556 F.3d 324, 334 (3d Cir. 2009).



3
        Although not germane to the inquiry with respect to Eck, a corporation’s the place of
incorporation and principal place of business are ‘paradig[m] . . . bases for general jurisdiction’”
over it. Daimler AG, 571 U.S. at 137 (quoting Lea Brilmayer, Jennifer Haverkamp, Buck Logan,
A General Look at General Jurisdiction, 66 Tex. L. Rev. 721, 735 (1988)). “Those affiliations
have the virtue of being unique—that is, each ordinarily indicates only one place—as well as
                                                 9
                                              022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 10 of 21




       C.      Legal Standard: Motions Under Federal Rule of Civil Procedure 12(b)(6)

       In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court clarified the appropriate

pleading standard in civil cases and set forth the approach to be used when deciding motions to

dismiss brought under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.

       After identifying a pleaded claim’s necessary elements, 4 district courts are to “identify [ ]

pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth.” Id. at 679; see id. at 678 (“A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007))); Thourot v. Monroe Career & Tech. Inst., No. CV 3:14-1779, 2016

WL 6082238, at *2 (M.D. Pa. Oct. 17, 2016) (explaining that “[a] formulaic recitation of the

elements of a cause of action” alone will not survive a motion to dismiss). Although “legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Iqbal, 556 U.S. at 679.

       Next, if a complaint contains “well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.”

Iqbal, 556 U.S. at 679. “A claim has facial plausibility when the plaintiff pleads factual content




easily ascertainable.” Id. Although the Supreme Court has “not foreclose[d] the possibility that
in an exceptional case, a corporation’s operations in a forum other than its formal place of
incorporation or principal place of business may be so substantial and of such a nature as to
render the corporation at home in that State,” id. at 139 n.19, the Third Circuit has observed that
to establish general jurisdiction in another state under such exceptional circumstances is
“incredibly difficult,” Chavez v. Dole Food Co., Inc., 836 F.3d 205, 223 (3d Cir. 2016).
4
        The Third Circuit has identified this approach as a three-step process, with identification
of a claim’s necessary elements as the first step. See Connelly v. Lane Const. Corp., 809 F.3d
780, 787 n.4 (3d Cir. 2016) (“Although Ashcroft v. Iqbal described the process as a ‘two-pronged
approach,’ 556 U.S. 662, 679 (2009), the Supreme Court noted the elements of the pertinent
claim before proceeding with that approach, id. at 675-79. Thus, we have described the process
as a three-step approach.”) (citation omitted).
                                                10
                                              022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 11 of 21




that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 678. This standard, commonly referred to as the “plausibility

standard,” “is not comparable to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556-57). It

is only where the “[f]actual allegations . . . raise a right to relief above the speculative level” that

the plaintiff has stated a plausible claim. 5 Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d

Cir. 2008) (quoting Twombly, 550 U.S. at 555).

        Putting these steps together, the Court’s task in deciding a motion to dismiss for failure to

state a claim is to determine the following: whether, based upon the facts as alleged, which are

taken as true, and disregarding legal contentions and conclusory assertions, the complaint states a

claim for relief that is plausible on its face in light of the claim’s necessary elements. Iqbal, 556

U.S. at 679; Ashford v. Francisco, No. 1:19-CV-1365, 2019 WL 4318818, at *2 (M.D. Pa. Sept.

12, 2019) (“To avoid dismissal under Rule 12(b)(6), a civil complaint must set out sufficient

factual matter to show that its claims are facially plausible.”); see Connelly, 809 F.3d at 787.

        In adjudicating a Rule 12(b)(6) motion, the scope of what a court may consider is

necessarily constrained: a court may “consider only the complaint, exhibits attached to the

complaint, matters of public record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.” United States v. Gertsman, No. 15

8215, 2016 WL 4154916, at *3 (D.N.J. Aug. 4, 2016) (quoting Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013)). A court adjudicating a Rule 12(b)(6)




5
         As the Supreme Court has observed, “[d]etermining whether a complaint states a
plausible claim for relief . . . [is] a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.
                                                  11
                                                022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 12 of 21




motion may also take judicial notice of certain undisputed facts. See Devon Drive Lionville, LP

v. Parke Bancorp, Inc., No. CV 15-3435, 2017 WL 5668053, at *9 (E.D. Pa. Nov. 27, 2017).

       D.      Legal Standard: Construing the Filings of Pro se Litigants

       Courts have an obligation to construe the filings of pro se litigants liberally. Giles v.

Kearney, 571 F.3d 318, 322 (3d Cir. 2009). This extends to the construction of pro se pleadings.

Higgs v. Atty. Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011) (“The obligation to liberally

construe a pro se litigant’s pleadings is well-established.”), as amended, (Sept. 19, 2011); see

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir. 2013). Although pro se litigants

are entitled to have the substance of their filings liberally construed, “[a]the end of the day, they

cannot flout procedural rules—they must abide by the same rules that apply to all other

litigants.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citing McNeil v.

United States, 508 U.S. 106, 113 (1993)).

IV.    ANALYSIS

       A.      The Court Lacks Personal Jurisdiction Over John Eck

       It cannot be disputed that John Eck, who is the CEO of Mattress Firm, Inc., resides in, is

a citizen of, and is domiciled in the state of Texas—where Mattress Firm, Inc. is headquartered. 6

See Notice of Removal, ECF No. 1 ¶¶ 9(b)-(c); Plaintiff’s Memorandum in Opposition (“Pl.’s

Opp’n.”), ECF No. 12, at 6; see also Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S.

30, 48 (1989) (“For adults, domicile is established by physical presence in a place in connection

with a certain state of mind concerning one’s intent to remain there.”). Consequently, the Court

does not possess general personal jurisdiction over him. See Goodyear, 564 U.S. at 924 (“For an



6
       See https://www.mattressfirm.com/customer-service.html (“MattressFirm.com is wholly
owned and operated by Mattress Firm, Inc., 10201 S. Main St. Houston, TX 77025 - Copyright
2021 by MattressFirm.com, a Mattress Firm, Inc. Company All rights reserved.”)
                                                 12
                                               022321
          Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 13 of 21




individual, the paradigm forum for the exercise of general jurisdiction is the individual's

domicile . . . .”).

        Nor has Rose—whose burden it is to establish a prima facie case of personal jurisdiction

once that jurisdiction has been challenged—put forward any facts to suggest that Mr. Eck

“purposefully direct[ed] his activities” at Pennsylvania, let alone that the claims in this lawsuit

“arise out of or relate to” any such activities. Marten v. Godwin, 499 F.3d 290, 296 (3d Cir.

2007); see Lutz v. Rakuten, Inc., 376 F. Supp. 3d 455, 464 (E.D. Pa. 2019); Aetna Inc. v. Insys

Therapeutics, Inc., 324 F. Supp. 3d 541, 550 (E.D. Pa. 2018). Indeed, Rose pleads that Eck was

inactive in failing to respond to his written correspondence. See, e.g., Compl. ¶ 9. Eck therefore

could not have directed any affirmative conduct at Pennsylvania. Without any allegation

whatsoever regarding any personal conduct of Eck directed at Pennsylvania, and with the

opposite being apparent from Rose’s Complaint, this Court lacks specific personal jurisdiction

over Eck. 7 To find otherwise would conflict with common sense and basic concerns of due

process. Cf. Reach & Assocs., P.C. v. Dencer, 269 F. Supp. 2d 497, 504 (D. Del. 2003) (“[T]he

only activity alleged in the Complaint that is specific to [the forum], is the incorporation of IRI

and IRD. Absent actual conduct in [the forum], Defendant[’s ] position as President and CEO of

IRI and IRD would be insufficient to establish jurisdiction.”).

        Even if Rose could make a showing that his claims arose out of some conduct of Eck’s

that was directed at Pennsylvania in his corporate capacity, unless the conduct was tortious the



7
        While Rose’s Complaint alleges inaction on the part of Eck, Rose’s response to
Defendants’ motion appears to argue, without any support, that specific jurisdiction is present
because Eck, as the CEO of Mattress Firm, personally directed a company-wide effort to harm
him. See, e.g., Pl.’s Opp’n. at 8 (“It is believed Defendant Eck after receiving Plaintiff’s letters
directed Mattress Firm’s Agents and Employees to deny Plaintiff’s claims under the warranties
for the base and the mattress. Opposing counsel appears to be trying to fix this Case for the
wealthy Defendants.”).
                                                 13
                                               022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 14 of 21




simple fact that Eck is CEO of Mattress Firm, Inc., would not establish specific personal

jurisdiction over him. See Mendelsohn, Drucker & Assocs. v. Titan Atlas Mfg., Inc., 885 F.

Supp. 2d 767, 783 (E.D. Pa. 2012) (“Generally, ‘[i]ndividuals performing acts in a state in their

corporate capacity are not subject to the personal jurisdiction of the court of that state for those

acts.’” (quoting Elbeco Inc. v. Estrella de Plato, Corp., 989 F.Supp. 669, 676 (E.D. Pa. 1997))).

       For the above reasons, this Court is unable to exercise personal jurisdiction over John

Eck. Consequently, any claim(s) Rose is attempting to assert against Eck necessarily cannot

proceed, and Defendants’ motion to dismiss as to Eck is granted.

       B.      Rose Fails to State Any Viable Claim as to Mattress Firm, Inc.

       Turning to Defendants’ third argument for dismissal—Rose’s failure to state any viable

claim against Mattress Firm, Inc. upon which relief can be granted—Defendants begin by

identifying several causes of action which Rose could potentially be attempting to assert: breach

of contract; unfair and unlawful business practices; negligence; and products liability. The Court

agrees with Defendants that these are the entirety of the claims a liberal reading of Rose’s

Complaint indicates he may be attempting to assert. The Court also agrees with Defendants that

Rose fails to make out any of these causes of action. As explained below, Rose is necessarily

unable to state claims for breach of contract, unfair business practices, and negligence, because

he did not purchase the allegedly defective mattress that forms the basis for his allegations;

rather “[Rose’s] friends purchased [the] mattress and [the] base from Mattress Firm as a gift to

[Rose].” Compl. ¶ 1. As also explained below, Rose is unable to state a claim for products

liability because his allegations are patently insufficient to support such a claim.




                                                 14
                                               022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 15 of 21




               1.      Breach of contract

       To state a claim for breach of contract, a plaintiff’s allegations must plausibly support the

following: “(1) ‘the existence of a contract, including its essential terms’; (2) ‘a breach of a duty

imposed by the contract’; and (3) ‘resultant damages.’” Fortunato v. CGA Law Firm, No. 1:17-

CV-00201, 2018 WL 4635963, at *3 (M.D. Pa. Sept. 27, 2018) (quoting Gorski v. Smith, 812

A.2d 683, 692 (Pa. Super. Ct. 2002)). A plaintiff must generally have privity of contract with a

defendant, meaning that a plaintiff must have been an intended beneficiary of any contract with

that defendant. See Illinois Union Ins. Co. v. Hydro Int'l, PLC, 929 F. Supp. 2d 365, 373 (M.D.

Pa. 2013) (quoting Scarpitti v. Weborg, 530 Pa. 366, 372-73 (Pa. 1992)).

       Even if the purchase of the at-issue mattress here could form an enforceable contract

between the purchaser and Mattress Firm, Inc., Rose was not the purchaser. He was therefore

not the intended beneficiary of any such contract, and there is no privity of contract between

Rose and Mattress Firm, Inc. See Whitaker v. Herr Foods, Inc., 198 F. Supp. 3d 476, 486-87

(E.D. Pa. 2016) (“[E]ven if the product’s label could constitute an agreement with clear and

definite terms, Plaintiff’s breach of contract claim would fail because there is no privity between

Plaintiff and Defendant. . . . Plaintiff has not identified any contractual connection or relationship

between the parties. Plaintiff does not allege that he purchased the allegedly mislabeled products

directly from Defendant.”). “Furthermore, no exception to the privity requirement applies,” as

Rose “does not allege the existence of an agency relationship or third-party beneficiary status.”

Id. at 487 (citing Robbins Motor Transp., Inc. v. Translink, Inc., No. 07–150, 2009 WL 803711,

at *7-8 (E.D.Pa. Mar. 26, 2009)). Accordingly, Rose is unable to state a claim for breach of any

contract that was formed as a result of the purchase of the mattress.




                                                 15
                                               022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 16 of 21




               2.      Unfair and unlawful business practices

       Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (“UTPCPL”)

“seeks to prevent unfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce.” Bennett v. A.T. Masterpiece Homes, 40 A.3d 145, 151 (Pa.

Super. Ct. 2012). The UTPCPL creates a private right of action for “[a]ny person who purchases

or leases goods or services primarily for personal, family or household purposes and thereby

suffers any ascertainable loss of money or property, real or personal, as a result of the use or

employment by any person of a method, act or practice declared unlawful by of this act.” 73 PA.

CONS. STAT. § 201–9.2.

       Here, because the at-issue mattress was purchased for Rose by his friends as a gift, Rose

is not a “person who purchase[d] or lease[d] goods or services” within the meaning of the

UTPCPL, and he does not have standing to assert a claim under the statute. Gemini Physical

Therapy & Rehab., Inc. v. State Farm Mut. Auto. Ins. Co., 40 F.3d 63, 65 (3d Cir. 1994) (“The

CPL contemplates as the protected class only those who purchase goods or services, not those

who may receive a benefit from the purchase. . . . Although Gemini may have been indirectly

injured, it is not a purchaser or consumer of goods or services under the CPL and therefore has

no private right of action under the statute.”) (collecting cases); see Lauer v. McKean Corp, 2 Pa.

D. & C.4th 394, 397 (Com. Pl. 1989) (“[I]n drafting provisions permitting private actions, one of

the obvious questions that the legislature would have addressed is whether the consumer who did

not complete the transaction would be entitled to bring a private action. The language selected by

the legislature provides a clear answer.”). Therefore, to the extent Rose is attempting to assert a

claim under the UTPCPL, this claim necessarily fails.




                                                16
                                              022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 17 of 21




               3.      Negligence

       “The ‘elements of negligence are: a duty to conform to a certain standard for the

protection of others against unreasonable risks; the defendant’s failure to conform to that

standard; a causal connection between the conduct and the resulting injury; and actual loss or

damage to the plaintiff.’” Jones v. Plumer, 226 A.3d 1037, 1039 (Pa. Super. Ct. 2020) (quoting

Brewington for Brewington v. City of Philadelphia, 199 A.3d 348, 355 (Pa. 2018)). Although

Rose fails to plausibly plead the existence of any duty owed to him by Mattress Firm, Inc. (let

alone that any such duty was breached), and while this omission would be sufficient on its own

to doom a negligence claim, because Rose did not purchase the at-issue mattress, it is highly

implausible that any such duty could or would exist. As a practical matter, it is unclear how

Mattress Firm could make Rose whole were he able to state and then succeed on a negligence

claim: While Rose contends that “[a]ll [he] wanted to do is get his money back,” Compl. ¶ 9,

“his money” was not used to purchase the mattress in the first instance. 8 For these several

reasons, any claim for negligence Rose may be attempting to assert necessarily fails.

               4.      Products liability

       “The Restatement (Second) of Torts § 402A, adopted as the law of this Commonwealth .

. . governs all claims of products liability and allows recovery where a product in ‘a defective

condition unreasonably dangerous to the consumer or user’ causes harm to the plaintiff.” French

v. Commonwealth Assocs., Inc., 980 A.2d 623, 632 (Pa. Super Ct. 2009). The elements of a

strict liability claim for a defective product are the following: that “‘the product was defective,




8
        To the extent Rose is seeking compensation for physical injuries suffered as a result of
sleeping on the mattress, his allegations in support of such injuries are fatally deficient. See, e.g.,
Compl. ¶ 15 (“Plaintiff cannot sleep on the bed because, it causes Plaintiff's back to be sore and
there are too many lumps on the mattress. The mattress is causing Plaintiff severe injury.”).
                                                 17
                                               022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 18 of 21




the defect existed when it left the defendant’s hands, and the defect caused the harm.’ A product

may be defective based on a manufacturing defect, design defect, or failure-to-warn defect.”

Igwe v. Skaggs, 258 F. Supp. 3d 596, 609 (W.D. Pa. 2017) (quoting High v. Pennsy Supply, Inc.,

154 A.3d 341, 345-46 (Pa. Super. Ct. 2017)).

       Here, Rose’s allegations are wholly insufficient to state a claim for products liability

under any theory. Simply put, there is no way to read Rose’s allegations—i.e., that the mattress

was “a defective mattress because[ ] the mattress did not lay flat; it was always a dip in the

middle of the mattress which brought excruciating pain to the Plaintiff's back,” Compl. ¶ 7, as

well as that “there are too many lumps on the mattress,” and that “the mattress acts like it has a

mind of its own on how to destroy those who lay on it,” id. ¶ 15—as capable of plausibly

supporting an inference that the mattress posed or created an “unreasonably dangerous”

condition. 9 See French, 980 A.2d at 632 (“The threshold inquiry in all products liability cases is

whether there is a defect which rendered the product unreasonably dangerous.” (quoting Weiner

v. American Honda Motor Co., Inc., 718 A.2d 305, 307-08 (Pa. Super. 1998))); see, e.g.,

Warnick v. NMC-Wollard, Inc., 512 F. Supp. 2d 318, 325 (W.D. Pa. 2007). Consequently, Rose

is unable to state a claim for strict products liability, whether it be under a theory of

manufacturing defect, design defect, or failure-to-warn.

       C.      None of the Deficiencies in Rose’s Claims can be Remedied by Amendment

       “[A] plaintiff will [generally] be given the opportunity to amend h[is] complaint when

there is an asserted defense of failure to state a claim.” Kanter v. Barella, 489 F.3d 170, 181 (3d

Cir. 2007); see also FED. R. CIV. P. 15(a)(2) (providing that leave to amend pleadings, when not



9
       Nor is Rose’s single reference to the mattress having “bugs” in it, see id. ¶ 6—which
alleged condition does not even appear to be the basis for his claim that the mattress was
“defective”—capable of supporting a strict products liability claim.
                                                 18
                                               022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 19 of 21




as of right, should be “freely give[n] when justice so requires”). Yet this general rule is subject

to several exceptions: a district court may deny leave to amend a complaint where (1) there has

been undue delay, bad faith or dilatory motives, (2) the amendment would be futile, or (3) the

amendment would prejudice the other party. See Synthes, Inc. v. Marotta, 281 F.R.D. 217, 224

(E.D. Pa. 2012).

        In the Court’s view, there is no way that permitting Rose the opportunity to amend his

Complaint to allege additional facts would remedy the many deficiencies with his claims as

noted above. To the contrary, his existing allegations make clear that (1) this Court cannot

exercise personal jurisdiction over John Eck, and (2) to the extent Rose is attempting to assert

claims for breach of contract, unfair and unlawful business practices, negligence, or products

liability, these claims fail as a matter of law. Rose’s claims are therefore dismissed with

prejudice as futile.

        D.      Several Allegations are Stricken from Rose’s Complaint

        Finally, the Court notes that Defendants seek to have several impertinent, immaterial, and

scandalous passages of Rose’s Complaint stricken under Federal Rule of Civil Procedure 12(f).

Specifically, Defendants move to strike the reference to John Eck as a “thief” in the caption of

Rose’s Complaint; the references in paragraph 10 of the Complaint to John Eck as “President of

this slip-shod business,” that Eck “rip[s] people off,” and that Eck has “an overwhelming

disregard for the consumers’ rights;” as well as similar language in paragraph 13 of the

Complaint. 10




10
      The Court has avoided reproduction of and reference to these passages in the instant
Opinion in light of their baseless and scandalous nature.
                                                19
                                              022321
         Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 20 of 21




       Federal Rule of Civil Procedure 12(f) authorizes courts to “strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” FED. R.

CIV. P. 12(f). “‘Impertinent’ matter consists of statements that do not pertain, and are not

necessary, to the issues in question.” Conklin v. Anthou, No. 1:10-CV-02501, 2011 WL

1303299, at *1 (M.D. Pa. Apr. 5, 2011). “Scandalous pleading for purposes of Rule 12(f) must

reflect cruelly upon the defendant’s moral character, use repulsive language or detract from the

dignity of the court.” Carone v. Whalen, 121 F.R.D. 231, 233 (M.D. Pa. 1988). “However,

‘even where the challenged material is redundant, immaterial, impertinent, or scandalous, a

motion to strike should not be granted unless the presence of the surplusage will prejudice the

adverse party.’” Newborn Bros. Co. v. Albion Eng'g Co., 299 F.R.D. 90, 94 (D.N.J. 2014)

(quoting F.T.C. v. Hope Now Modifications, LLC, No. CIV. 09-1204, 2011 WL 883202, at *1

(D.N.J. Mar. 10, 2011)).

       The Court finds that the instant case presents the rare circumstance where striking

portions of a pleading under Rule 12(f) is appropriate. In particular, after reviewing the several

identified assertions, “ the Court finds that the[se] allegations . . . amount to [ ] scandalous”

assertions, as they “‘detract[ ] from the dignity of the court’ and ‘improperly cast[ ] a derogatory

light’ on” Defendants. Conklin, 2011 WL 1303299, at *1 (quoting Carone, 121 F.R.D. at 232).

The Court additionally finds that as these assertions are lodged against Defendants, and John Eck

in particular, without any basis in fact, failure to strike them from Rose’s Complaint will

prejudice Defendants. For these reasons, Defendants’ motion to strike from Rose’s Complaint

the several identified passages is granted.




                                                 20
                                               022321
           Case 5:20-cv-06334-JFL Document 20 Filed 02/23/21 Page 21 of 21




V.     CONCLUSION

       For the reasons set forth above, Defendants’ motion to dismiss is granted, and Rose’s

claims are dismissed with prejudice as against both Mattress Firm, Inc. and John Eck.

Defendant’s motion to strike the several identified passages from Rose’s Complaint is also

granted.

       A separate Order follows this Opinion.

                                                    BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.___________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




                                              21
                                            022321
